Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “switching element” which uses a generic placeholder (“element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a thin film transistor (TFT; Applicant’s specification, par. [0026]) and equivalents thereof.
Claim limitation “storage element” is interpreted as corresponding to a capacitor (Applicant’s specification, par. [0028], claim 14 as originally filed) and equivalents thereof.
Claim limitation “sensing element” is interpreted as corresponding to a photoconductor or a photodiode (Applicant’s specification, par. [0029]) and equivalents thereof.
Claim limitation “branching element” is interpreted as corresponding to a switch, a diode, a combination thereof, a plurality of interconnected diodes (Applicant’s specification, par. [0031]) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites the limitation “the first terminal” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, Examiner has considered claim 7 to depend on claim 2 instead of claim 1 since claim 2 provides sufficient antecedent basis for the limitation.

Regarding claims 8-12, the claims are rejected due to their dependence on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2014/0037056 A1) in view of Partain (US 2004/0119855 A1).

Regarding claim 1, Naito discloses a circuit for sensing an X-ray (par. [0026]), comprising: a switching element (MOS transistor 304); a storage element (capacitor 308) electrically coupled to the switching element (304); a sensing element (photodiode 302) electrically coupled to the switching element (304); and a branching element (switch 313) electrically coupled between the storage element (308) and the sensing element (302; par. [0034]-[0035], fig. 4).
While Naito discloses the switching element is a transistor as described above, Naito does not expressly disclose the transistor is a thin-film transistor (TFT).
Partain discloses a circuit for sensing an X-ray wherein a switching element (switch) is a TFT (par. [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Naito in view of the teachings of Partain so that the transistor is a TFT since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
One would have been motivated to use a TFT for using a transistor with relatively high mobility as compared to other classes of transistors.

Regarding claim 2, Naito modified teaches the circuit as claimed in claim 1, wherein the switching element (304) has a control terminal, a second terminal, and a third terminal (inherent to a transistor; control terminal is middle in fig. 4 of Naito connected to “PCL”, second terminal is top in fig. 4, and third terminal is bottom in fig. 4), and the storage element (308) has a first terminal (two terminals inherent to a capacitor; a first terminal is top in fig. 4 of Naito) electrically coupled to the third terminal of the switching element (304; Naito, par. [0034]-[0035], fig. 4).

Regarding claim 3, Naito modified teaches the circuit as claimed in claim 2, wherein the storage element (308) has a second terminal (bottom of 308 in fig. 4 of Naito) electrically coupled to a reference signal (ground as seen in fig. 4 of Naito; Naito, par. [0034]-[0035], fig. 1).

Regarding claim 4, Naito modified teaches the circuit as claimed in claim 3, wherein the reference signal is a ground signal (see rejection of claim 3 above).

Regarding claim 5, Naito modified teaches the circuit as claimed in claim 3, wherein the control terminal of the switching element (304) is electrically coupled to a scan signal (“PCL”; Naito, par. [0034]-[0038], fig. 4).

Regarding claim 6, Naito modified teaches the circuit as claimed in claim 3, wherein the second terminal of the switching element (304) is electrically coupled to a readout signal (“VCL”; Naito, par. [0034]-[0038], fig. 4).

Regarding claim 7, as best understood, Naito modified teaches the circuit as claimed in claim 2, wherein the branching element (313) has a first terminal (a transistor inherently has three terminals; a first terminal of 313 is the bottom terminal in fig. 4 of Naito; a second terminal is the top terminal in fig. 4; a control terminal is the middle terminal in fig. 4) electrically coupled to the first terminal of the storage element (308; Naito, par. [0034]-[0035], fig. 4).

Regarding claim 8, as best understood, Naito modified teaches the circuit as claimed in claim 7, wherein the branching element (313) has a second terminal (top terminal in fig. 4 of Naito) electrically coupled to a bias signal with a bias voltage (Naito, par. [0034]-[0039], fig. 4).

Regarding claim 9, as best understood, Naito modified teaches the circuit as claimed in claim 7, wherein the branching element (313) has a control terminal (middle terminal in fig. 4 of Naito) electrically coupled to the first terminal (bottom terminal in fig. 4) of the branching element (Naito, par. [0034]-[0039], fig. 4).

Regarding claim 14, Naito modified teaches the circuit as claimed in claim 1, wherein the storage element (308) is a capacitor (Naito, par. [0035]).

Regarding claim 15, Naito modified teaches the circuit as claimed in claim 1, wherein a portion of charges generated by the sensing element (302) is stored in the storage element (308; Naito, par. [0035]).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Partain as applied to claim 7 above, and further in view of Fukutome (US 2021/0150241 A1).

Regarding claims 10-12, as best understood, Naito modified teaches the circuit as claimed in claim 7, wherein the branching element (switch) is a diode (Partain, par. [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naito in view of the further teachings of Partain since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
One would have been motivated to use a diode to use a switch with relatively fast switching speeds as compared to other switch types.
Naito modified does not expressly disclose the diode is a PIN diode (which inherently includes the layers recited in claim 10), a PN diode (which inherently includes the layers recited in claim 11), or a Schottky diode (which inherently includes the layers recited in claim 12; Examiner notes Applicant’s specification also shows PIN, PN, and Schottky diodes in fig. 4B-D, respectively, and recites the diodes include the claimed layers in par. [0038]-[0043]).
However, the use of PIN, PN, and Schottky diodes as electrical switches was well-known and routinely practiced in the art. For example, Fukutome discloses an x-ray detector (par. [0409]-[0411]) wherein “Examples of the electrical switch are a transistor (for example, a bipolar transistor or a MOS transistor), a diode (for example, a PN diode, a PIN diode, a Schottky diode, a MIM (Metal Insulator Metal) diode, a MIS (Metal Insulator Semiconductor) diode, or a diode-connected transistor)” (par. [0466]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naito in view of the teachings of Fukutome so that the diode is a PIN diode (claim 10), a PN diode (claim 11), or a Schottky diode (claim 11) since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
One would have been motivated to use the various diode types according to one’s electrical requirements.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Partain as applied to claim 1 above, and further in view of Ikeda (US 6,323,490 B1).

Regarding claim 13, Naito modified teaches the circuit as claimed in claim 1, but does not expressly disclose the sensing element comprises amorphous selenium.
Ikeda discloses a circuit for sensing an X-ray wherein a sensing element comprises amorphous selenium (a-Se; col. 10 ln. 62 - col. 11 ln. 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Naito in view of the further teachings of Ikeda so that the sensing element comprises amorphous selenium since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
	One would have been motivated to use a-Se to use a material having relatively high electron transportability as compared to other materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884